Case: 2:17-cr-00035-ALM-KAJ Doc #: 70 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 332



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                        Case No. 2:17-cr-00035
              Plaintiff,
                                                       JUDGE ALGENON L. MARBLEY
       V.



KIRTLEV L. HODGE,


              Defendant.



                                           ORDER


       This matter is before the Court on Defendant Kirtley L. Hodge's Motion for

Reconsideration of the Court's July 6,2020 Opinion and Order Denying Compassionate Release.

Doc. 68. The Court declined to grant Defendant's Motion for Compassionate Release due to his

history of violence and the fact that officers recovered five firearms, including an AK-47 style

rifle, from Defendant's residence during his most recent arrest. Nothing in Defendant's Motion

for Reconsideration changes these facts. Accordingly, the Court DENIES Defendant's Motion

for Reconsideration [#68].

       IT IS SO ORDERED.



                                            ALGENON J/MARBLE1
                                            CHIEF UNn"ED STATES DISTRICT JUDGE

DATED: August 24,2020
